Citation Nr: 0614936	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  95-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for sarcoidosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to June 
1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for sarcoidosis.  The Board remanded the 
case to the RO for further development in January 1999 and 
January 2004. 


FINDING OF FACT

The veteran's sarcoidosis was manifested many years after 
service and is not related to service or any aspect thereof. 


CONCLUSION OF LAW

The criteria for service connection for sarcoidosis have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004; a rating 
decision in April 1995; a statement of the case in August 
1995; and supplemental statements of the case in June 1996 
and January 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir.  Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, No. 
01-1917, __ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 
2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the November 2005 supplemental statement of 
the case.

Also, VA has obtained all relevant, identified, and available 
evidence has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also obtained several medical examinations.  VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran seeks service connection for sarcoidosis that he 
contends was caused by events in active service including 
exposure to herbicides while serving in the Republic of 
Vietnam. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Such determination is based on an analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, a veteran who served in the Republic of Vietnam 
between January 9, 1962 and May 7, 1975 is presumed to have 
been exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.  The specified diseases include 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and certain soft-tissue sarcomas.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).   Even if the veteran's 
disease is not subject to the presumption, he is not 
precluded from establishing direct service connection.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran's service personnel records showed that he served 
in a United States Marine Corps ground combat unit in the 
Republic of Vietnam from December 1965 to May 1966.   His 
service medical records are silent for complaint, diagnosis, 
or treatment of any respiratory condition.  In October 1966 
and March 1967 medical discharge boards reviewed physical 
examinations and stated that concurrent chest X-rays were 
within normal limits.  However, in his July 1994 claim and in 
testimony in a March 1996 RO hearing, the veteran stated that 
his first recollection of a respiratory problem was feeling 
tightness in his chest and an inability to breathe while on a 
combat patrol in Vietnam.  The condition resolved in two 
hours with medication provided in the field.  The incident 
was not noted in the service medical records and he did not 
seek follow-up examination or treatment in service.  

The veteran's original claim for benefits in March 1967 made 
no mention of a respiratory condition.  A VA examination in 
April 1967 showed no pathologies of the respiratory system.  
The veteran stated that he was hospitalized at the VA medical 
center in Brooklyn, N.Y. for bronchial pneumonia on one 
occasion in 1969. The only record of hospitalization at this 
facility was from 1989 for an incident of chest pain.  The 
veteran stated that he experienced "lung infections" two or 
three times each winter which he would treat himself.  A 
March 1986 VA screening for herbicide exposure-related 
diseases included a chest X-ray with no pleural, pulmonary, 
or mediastinal pathologies. 

In February 1991, a routine chest X-ray showed bilateral 
hilar prominences.  The veteran underwent additional X-rays, 
a CT scan, and a mediastinoscopy.  Pathology results showed 
hilar adenopathy and ruled out lymphoma.  His private 
physician diagnosed sarcoidosis and provided on-going 
treatment until March 1994. 

A January 1995 private X-ray and a February 1995 VA X-ray 
showed no active lung disease.  An April 1995 CT scan showed 
no significant interval change compared to the 1991 scan.  
From mid-2000 to August 2005, the veteran received 
respiratory examinations from a private primary care 
physician, a pulmonary physician, and the VA Healthcare 
Network in Upstate New York.  All treatment notes, CT scans, 
and pulmonary tests showed the veteran's sarcoidosis was 
stable.  None of these providers provided an opinion 
regarding the cause of the disease or its relationship, if 
any, to the veteran's service. 

In August 2005, a VA examiner reviewed the entire claims file 
including service medical records and post-service VA and 
private treatment records.  He confirmed the diagnosis of 
sarcoidosis.  He stated that it was less likely than not that 
his sarcoidosis was related to the veteran's military service 
and that there was no evidence that his sarcoidosis was the 
result of any disease that occurred in service.  

Therefore, the Board concludes that direct service connection 
for the veteran's sarcoidosis is not warranted because 
service medical records including a physical examination 
immediately prior to discharge showed no complaint or 
treatment for any respiratory condition.  There is competent 
medical opinion that the isolated event on combat patrol was 
not related to sarcoidosis and that the disease is not 
related to any other aspects of service.  

Presumptive service connection for a chronic disease under 
38 C.F.R. §§ 3.307, 3.309 is not warranted because the 
veteran's disease was not manifested until February 1991, 
many years after service.  There is no medical evidence that 
showed one hospitalization for pneumonia and intermittent 
bronchitis were early manifestations of sarcoidosis. 

Finally, the Board concludes that the veteran's disease is 
not subject to a presumption of service connection from 
exposure to herbicides because his respiratory disease is a 
disorder other than respiratory cancer and is specifically 
listed by the Secretary of Veterans Affairs as not warranting 
this presumption. 
68 Fed. Reg. 27,630 (May 20, 2003).  The listing is based on 
independent medical analysis.  Although the veteran contends 
that sarcoidosis is rarely found in persons of his race and 
then only after contact outside the United States, and that 
his only time outside the United States was in military 
service, a lay person is generally not competent to opine on 
matter requiring knowledge of medical principles.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current sarcoidosis was first manifested many 
years after service and is not related to his active service 
or any incident therein.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for sarcoidosis is denied



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


